Exhibit HFTA Livermore California SUBLICENSE AGREEMENT AMONG SRS ENERGY, INC., CLEANTECH BIOFUELS, INC AND HFTA FOR METHODS AND APPARATUS FOR TREATING BIOMASS MATERIAL U.S. Patent Nos.:5,221,357, 5,366,558, 5,536,325, 5,628,830, and 6,019,900 HFTA LIVERMORE, CALIFORNIA SUBLICENSE AGREEMENT FOR METHODS AND APPARATUS FOR TREATING BIOMASS MATERIAL U.S. Patent Nos.:5,221,357, 5,366,558, 5,536,325, 5,628,830, and 6,019,900 This sublicense agreement (“Agreement”) is effective March 20, 2008 (“Effective Date”), by and between HFTA, a California corporation, having itsprincipal place of business at 2424 Covey Way,Livermore, California 94550-6803 (“HFTA”), CleanTech Biofuels
